Exhibit 10.23

FORM OF

AGREEMENT FOR THE PAYMENT OF BENEFITS

FOLLOWING TERMINATION OF EMPLOYMENT

AGREEMENT dated as of October 4, 2011 (the “Effective Date”) between Beam Inc.,
a Delaware corporation (the “Company”), and                              (the
“Executive”),

W I T N E S S E T H:

WHEREAS, the Executive is employed by the Company; and

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the benefits to be provided to the Executive in the event that his or
her employment terminates under the circumstances described herein.

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

 

  1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:

 

  (a) Cause. “Cause” shall mean:

(i) the Executive’s willful and continuous failure to substantially perform his
or her material duties (other than a failure due to a Disability);

(ii) the commission of any activities constituting a violation or breach under
any federal, state or local law or regulation applicable to the activities of
the Company, as determined in the reasonable judgment of the Company;

(iii) fraud, breach of fiduciary duty, dishonesty, misappropriation or other
actions that cause significant damage to the property or business of the
Company;

(iv) repeated absences from work such that the Executive is unable to perform
his or her employment or other duties in all material respects, other than due
to Disability;

(v) admission or conviction of, or plea of nolo contendere, to any felony that,
in the reasonable judgment of the Company, adversely affects the Company’s
reputation or the Executive’s ability to carry out the obligations of his or her
employment or services;

(vi) loss of any license or registration that is necessary for the Executive to
perform his or her duties for the Company;

 



--------------------------------------------------------------------------------

(vii) failure to cooperate with the Company in any internal investigation or
administrative, regulatory or judicial proceeding, as determined in the
reasonable judgment of the Company;

(viii) any act or omission in violation or disregard of the Company’s policies,
including but not limited to the Company’s harassment and discrimination
policies and Standards of Conduct then in effect, in such a manner as to cause
significant loss, damage or injury to the Company’s property, reputation or
employees;

provided, however, that no act or failure to act on the Executive’s part shall
be considered “willful” unless it is done, or omitted to be done, by him or her
in bad faith or without reasonable belief that his or her action or omission was
in the best interests of the Company. Any act or failure to act (A) based upon
authority given pursuant to a resolution duly adopted by the Board of Directors
of the Company, (B) implementing in good faith the advice of counsel for the
Company or (C) that meets the applicable standard of conduct prescribed for
indemnification or reimbursement or payment of expenses under the By-laws of the
Company or the laws of the state of its incorporation or the directors’ and
officers’ liability insurance of the Company, in each case as in effect at the
time Cause would otherwise arise, shall be conclusively presumed to be done, or
omitted to be done, in good faith and in the best interests of the Company.

(b) Change in Control. A “Change in Control” shall be deemed to have occurred
if, prior to the Executive’s Termination Date:

(i) any person (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) as in effect on
the date of this Agreement) (1) is or becomes the beneficial owner (as that term
is used in Section 13(d) of the Exchange Act, and the rules and regulations
promulgated thereunder, as in effect on the date of this Agreement) of 50% or
more of the total fair market value or total voting power of the Company
(“Voting Securities”) or (2) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person)
ownership of the stock of the Company possessing 30% or more of the Voting
Securities, excluding, in each case, however, the following: (A) any acquisition
directly from the Company, other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company; (B) any acquisition by the Company; (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company; (D) the
acquisition of additional stock or voting power by a person considered to own
more than 50% of the total fair market value or Voting Securities in the case of
clause (1) of this clause (i) or by a person considered to own more than 30% of
the Voting Securities in the case of clause (2) of this clause (i) or (E) any
acquisition pursuant to a transaction that complies with clauses (A), (B) and
(C) of clause (iii) below;

(ii) more than 50% of the members of the Board of Directors of the Company (the
“Board”) shall, during a 12-month period, cease to be Continuing

 

2



--------------------------------------------------------------------------------

Directors (which term, as used herein, means the directors of the Company:
(A) who were members of the Board on the date hereof; or (B) who subsequently
became directors of the Company and who were elected or designated to be
candidates for election as nominees of the Board, or whose election or
nomination for election by the Company’s stockholders was otherwise approved, by
a vote of a majority of the Continuing Directors then on the Board but shall not
include, in any event, any individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as such terms
are used in Rule 14(a)-11 of Regulation 14A promulgated under the Exchange Act)
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board); or

(iii) the Company shall be merged or consolidated with, or, in any transaction
or series of transactions, substantially all of the business or assets of the
Company shall be sold or otherwise acquired by, another corporation or entity
unless, as a result thereof: (A) the stockholders of the Company immediately
prior thereto shall beneficially own, directly or indirectly, at least 60% of
the combined Voting Securities of the surviving, resulting or transferee
corporation or entity (including, without limitation, a corporation that as a
result of such transaction owns the Company or all or substantially all of the
assets of the Company , either directly or through one or more subsidiaries)
(“Newco”) immediately thereafter in substantially the same proportions as their
ownership immediately prior to such corporate transaction; (B) no person
beneficially owns (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, and the rules and regulations promulgated thereunder (as in effect
on the date hereof)), directly or indirectly, 30% or more of the combined Voting
Securities of Newco immediately after such corporate transaction except to the
extent that such ownership of the Company existed prior to such corporate
transaction, and (C) more than 50% of the members of the Board of Directors of
Newco shall be Continuing Directors.

(c) Change in Control Benefit. “Change in Control Benefit” shall refer to any
special or enhanced benefits described in Section 3 below to which the Executive
may become entitled if his or her employment terminates for one of the reasons
listed in Section 2(a) within the 24-month period following a Change in Control.

(d) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) Disability. “Disability” shall mean a physical or mental illness that
results in the Executive’s absence from the full-time performance of his or her
duties for 180 consecutive calendar days and within 30 days after the Notice of
Termination is given to the Executive by the Company, the Executive shall not
have returned to full-time performance of his or her duties.

(f) Good Reason. Termination of employment by the Executive for Good Reason
shall be deemed to have occurred only if the Executive terminates his or her
employment and provides a Notice of Termination to the Company prior to such
date for any of the following reasons:

 

3



--------------------------------------------------------------------------------

(i) a material change in the Executive’s duties, responsibilities and status,
or, in the event of a Change in Control, a material change in Executive’s
reporting responsibilities, titles or offices as in effect at the time of a
Change in Control;

(ii) a material reduction in the Executive’s then current base salary;

(iii) material reduction in the value of the benefits provided to the Executive
(other than those plans or improvements that have expired in accordance with
their original terms); provided that Good Reason shall not exist to the extent
such benefits are similarly reduced or eliminated with respect to similarly
situated senior executives of the Company;

(iv) after a Change in Control, the target bonus awarded by the Company’s
Compensation and Stock Option Committee to Executive under the Annual Executive
Incentive Compensation Plan of the Company (“Incentive Plan”) subsequent to a
Change in Control is materially less than such amount last awarded to Executive
prior to a Change in Control;

(v) after a Change in Control, the sum of the Executive’s base salary and amount
paid to him or her as incentive compensation under the Incentive Plan for the
calendar year in which the Change in Control occurs or any subsequent year is
materially less than the sum of the Executive’s base salary and the amount
awarded (whether or not fully paid) to him or her as incentive compensation
under the Incentive Plan for the calendar year prior to the Change in Control or
any subsequent calendar year in which the sum of such amounts was materially
greater;

(vi) the relocation of the offices at which Executive is employed to a location
more than 35 miles away or the Company requiring Executive to be based anywhere
other than at a Company office within 35 miles of the offices at which the
Executive is employed, except for required travel on Company business to an
extent substantially consistent with Executive’s position;

(vii) any failure of the Company to comply with and satisfy Section 8;

(viii) any purported termination of the Executive’s employment by the Company
which does not comply with Section 1(g) below. For the avoidance of doubt, such
purported termination shall not be effective, but shall constitute Good Reason
entitling the Executive to terminate his or her employment in accordance with
this Section 1(f);

provided, further, that the Executive must provide written notice to the Company
of the existence of Good Reason no later than 90 days after its initial
existence, the Company shall have a period of 30 days following its receipt of
such written notice during which it may remedy in all material respects the Good
Reason condition identified in such written notice, and the Executive must
terminate employment no later than two (2) years following the initial existence
of the Good Reason condition identified in such written notice.

 

4



--------------------------------------------------------------------------------

(g) Notice of Termination. “Notice of Termination” shall mean a written notice
sent by the Executive or the Company to the other party, describing the reasons
for the termination of the Executive’s employment and including specific
reference to the provision(s) of this Agreement at issue. Such Notice of
Termination must be provided by the party seeking to terminate the Executive’s
employment within 90 days of the existence of either Cause or Good Reason, as
applicable, and the party receiving the Notice of Termination shall be given 30
days to remedy such situation (to the extent applicable).

(h) Termination Date. “Termination Date” shall mean:

(i) in the case of Disability, 30 days after Notice of Termination is given,
provided that the Executive shall not have returned to the performance of his or
her duties on a full-time basis during such 30-day period;

(ii) in the case of Cause, the date on which Notice of Termination is given;

(iii) in the case of Good Reason, 30 days after the Notice of Termination is
given, provided that the Company has not either remedied the conditions giving
rise to Good Reason or waived its right to do so; and

(iv) in the event that employment is terminated for any other reason, the date
on which the Executive ceases to perform his or her duties for the Company;

provided, however, that, if within 30 days after any Notice of Termination is
given, the receiving party notifies the other party that a dispute exists
concerning the reasons for such termination of employment, the Termination Date
shall be the date finally determined, either by written agreement of the parties
or by a final judgment, order or decree of court of competent jurisdiction (the
time for appeal having expired and no appeal having been perfected), to be the
date that the Executive’s employment terminated; provided further, however, that
if such dispute is resolved in favor of the Company, the Termination Date shall
be the date determined under clauses (i) through (iv) of this Section 1(h).

2. Entitlement to Benefits. The Executive shall be entitled to the benefits
described in Section 3 below if:

(a) the Executive’s employment is terminated either by the Company for reasons
other than Disability or Cause or by the Executive for Good Reason; provided,
however, that, in order for the Executive to be eligible for any Change in
Control Benefits, such termination of employment must occur within 24 months
after a Change in Control of the Company;

(b) the Executive’s Termination Date occurs while this Agreement is in effect;
and

 

5



--------------------------------------------------------------------------------

(c) a Notice of Termination is provided in a timely manner (as described in
Section 1(g)) prior to the Executive’s Termination Date by the Company (in the
case of termination other than for Disability or Cause) or the Executive (in the
case of termination for Good Reason).

Executive’s employment shall be deemed to have terminated for Cause if, after
the Executive’s Termination Date, facts and circumstances are discovered that
would have justified a termination for Cause. In such event, the Company shall
immediately cease any and all payments and benefits being paid or provided to
the Executive under Section 3 and the Executive shall repay to the Company
within thirty (30) days all amounts previously paid to him or her pursuant to
Section 3.

Nothing in this Agreement is intended to create or imply a promise or contract
of employment for a specified term and either Executive or the Company may
terminate the employment relationship at any time, with or without Cause or Good
Reason, and with or without notice; provided, however, that the Executive shall
not be entitled to any benefits under this Agreement in the event his or her
employment is terminated by the Company for Disability or Cause, by the
Executive other than for Good Reason or following the Executive’s death or the
expiration of this Agreement. This Agreement shall have no effect on any
obligations that the Company may have to the Executive if his or her employment
terminates under circumstances not described herein.

3. Benefits Upon Termination of Employment. Notwithstanding the provisions of
Section 2 above, in order to receive the benefits described in paragraphs (b),
(c), (d) and (e) below, the Executive must timely deliver and not revoke an
executed release of legal claims against the Company and its affiliates within
the timelines set forth therein.

(a) Accrued Pay. The Company shall pay the Executive any base salary or vacation
accrued but unpaid through his or her Termination Date.

(b) Severance Pay. The Company shall pay severance benefits to the Executive
equal to the product of one and one-half (1.5) times the sum of the following
amounts, subject to any applicable limitations in Sections 3(f) and 3(g) below:

(i) his or her annual base salary as in effect on the Effective Date, or, if
applicable, the date of a Change in Control, plus

(ii) his or her target annual bonus under the Incentive Plan in effect in the
calendar year in which the Termination Date occurs, plus

(iii) the amount that would have been required to be allocated to the
Executive’s account (assuming that he elected the maximum employee contribution)
for the year immediately preceding the year in which the Termination Date occurs
under the Company’s 401(k) retirement plan, including the Company 401(k)
matching contribution, and the profit-sharing provisions of the Company’s
Supplemental Plan (the “Supplemental Plan”);

 

6



--------------------------------------------------------------------------------

Such severance amounts described above shall be paid to the Executive in regular
installments through the Company’s normal payroll process and on the Company’s
normal payroll dates commencing within 90 days following his or her Termination
Date; provided, however, that if such 90-day period begins in a first taxable
year and ends in a second taxable year, such severance amounts shall commence no
earlier than the first payroll date of the second taxable year.

Notwithstanding anything to the contrary in this Section 3(b), for purposes of
calculating a Change in Control Benefit, the multiplier in Section 3(b) above
shall be changed to two (2) and the severance benefit shall be paid to the
Executive in a single lump sum payment within 30 days following the Executive’s
Termination Date; provided, however, that if such 30-day period begins in a
first taxable year and ends in a second taxable year, such lump sum payment
shall be paid to the Executive in the second taxable year.

(c) Continued Benefits Coverage. The Company shall maintain for the Executive’s
benefit all employee life, health, accident, and medical plan coverage(s) that
Executive was receiving immediately prior to his or her Termination Date,
provided that his or her continued participation is allowed under the terms of
such plans. The Company shall maintain such coverage(s) following the
Executive’s Termination Date for 18 months, or, if the Executive is entitled to
a Change in Control Benefit, two (2) years. With respect to any continued health
coverage (medical, dental and vision), the Executive shall be required to pay
the applicable active employee rate of coverage for similar coverage, and such
coverage shall run concurrent with coverage required to be provided under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). If the Company
continues to provide the continued health coverage described in this
Section 3(c) after the applicable period of COBRA coverage would have otherwise
expired, the Executive may be taxed on the value of such coverage. No other
welfare or fringe benefits shall be provided except as specifically provided in
this Section 3(c).

(d) Incentive Compensation. The following amounts shall become payable to the
Executive following his or her Termination Date, as of the date that annual
incentive awards are normally paid by the Company:

(i) any unpaid amounts awarded to the Executive as incentive compensation under
the Incentive Plan for the calendar year immediately preceding the year in which
the Termination Date occurs; and

(ii) an amount equal to the award the Executive would have received under the
Incentive Plan based upon actual Company performance for the calendar year in
which the Termination Date occurs, prorated for the portion of the calendar year
during which the Executive was employed.

(e) Unvested Retirement Savings Benefits. If the Executive is entitled to a
Change in Control Benefit, the Company shall pay to the Executive as additional
severance pay in a lump sum an amount, if any, equal to the nonvested portion of
his or her account balances under the Company’s 401(k) retirement plan and the
defined contribution plan of any affiliate of the Company in which there is
maintained for him or her an account balance which is not fully

 

7



--------------------------------------------------------------------------------

vested. Such payment shall be paid to the Executive in a lump sum payment within
30 days following the Executive’s Termination Date; provided, however, that if
such 30-day period begins in a first taxable year and ends in a second taxable
year, such lump sum payment shall be paid to the Executive in the second taxable
year.

(f) Tax Withholding. The Company may withhold from any benefits payable under
this Agreement any applicable federal, state, city or other taxes as required by
law.

(g) Time of Payment for Specified Employees. Notwithstanding any provision of
this Section 3 to the contrary, if the Executive is a “specified employee” of
the Company (as defined in Section 409A of the Code), amounts that would
otherwise have been paid to or on behalf of the Executive under the foregoing
provisions of this Section 3 (but excluding amounts described in paragraphs 3(a)
and 3(c) above) during the six-month period immediately following the
Termination Date shall be paid on the first regular payroll date immediately
following the six-month anniversary of the Termination Date.

(h) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment provided for in this Section 3 by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this Section 3
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the Termination Date or by any other
compensation.

(i) No Other Severance Benefits. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of the Company, its affiliates or any of
their predecessors, including but not limited to any severance pay program or
other documents covering salaried or executive employees generally maintained by
the Company, any of its affiliates or subsidiaries. To the extent severance
payments or benefits are required under any applicable local law or otherwise,
benefits payable under this Agreement shall be reduced to the extent of any such
severance payments or benefits (including, but not limited to, any laws
requiring payment in lieu of notice upon the Executive’s termination of
employment).

4. Certain Reductions Due to Section 280G. Notwithstanding any provision of this
Agreement to the contrary, in the event it shall be (or is subsequently)
determined that any payment, distribution or acceleration of vesting by the
Company to or for the benefit of the Executive (whether pursuant to the terms of
this Agreement or otherwise (any such payment, distribution or acceleration of
vesting being referred to as a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Change in
Control Benefit payable to the Executive under this Agreement shall be reduced
(or appropriately adjusted) to an amount that is one dollar less than the
smallest amount that would give rise to the Excise Tax (the “Reduced Amount”) if
such Reduced Amount would be greater than the net after-tax proceeds (taking
into account both the Excise Tax and any interest or penalties payable with
respect to the Excise Tax) of the unreduced Change in Control Benefit payable to
the Executive. If the Change in Control Benefit is required to be reduced
pursuant to this Section 4, there shall be no discretion in the ordering of the
Payments payable under this Agreement so

 

8



--------------------------------------------------------------------------------

reduced, and such reductions shall be applied in the order which results in the
best economic benefit to Executive; and to the extent such ordering of
reductions is economically equivalent, such Payments shall be reduced on a pro
rata basis.

5. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code and shall be interpreted and construed consistently
with such intent. The payments to the Executive pursuant to this Agreement are
also intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4), and for this purpose each payment shall constitute a
“separately identified” amount within the meaning of Treasury Regulation
§1.409A-2(b)(2). Notwithstanding anything in this Agreement to the contrary, in
the event that any amounts payable (or benefits provided) under this Agreement
are subject to the provisions of Section 409A of the Code, to the extent
determined necessary, the parties agree to amend this Agreement in the least
restrictive manner necessary to avoid imposition of any additional tax or income
recognition on the Executive under Section 409A of the Code, the final Treasury
Regulations and other Internal Revenue Service guidance thereunder (“409A
Penalties”); provided, that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement. In addition, to the extent necessary to comply with Section 409A of
the Code, references to termination of employment (and similar phrases) in this
Agreement shall be interpreted in a manner that is consistent with the term
“separation from service” under Section 409A(a)(2)(A)(i) of the Code and final
Treasury Regulations and other Internal Revenue Service guidance thereunder.

 

  6. Restrictive Covenants.

(a) Confidential Information. The Executive acknowledges that he or she will
have access to highly confidential information of the Company and its
affiliates, including, but not limited to: financial information, supply and
service information, marketing information, personnel data, customer lists,
business and financial plans and strategies, and product costs, sources and
pricing. The Company and the Executive consider it imperative that all such
information (“Confidential Trade Secrets”) be held in complete confidence and
trust. Accordingly, the Executive agrees that, notwithstanding any other
provision of this Agreement to the contrary, during and following the
Executive’s Termination Date with the Company, regardless of the reasons that
such employment might end, the Executive will:

(i) hold all Confidential Trade Secrets in confidence and not discuss,
communicate, disclose or transmit to others, or make any unauthorized copy of or
use the Confidential Trade Secrets in any capacity, position or business
unrelated to the Company;

(ii) use the Confidential Trade Secrets only in furtherance of proper Company
employment related business reasons; and

(iii) take all reasonable action that the Company deems necessary and
appropriate to prevent unauthorized use or disclosure of or to protect the
Confidential Trade Secrets.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, it is understood and agreed that the Executive’s
obligations under this Section 6(a) do not extend to any knowledge or
information which is or may become available to the public or to competitors
other than by disclosure by the Executive in breach of this Agreement nor to any
information the Executive may learn or develop independent of the Confidential
Trade Secrets, nor to disclosure compelled by judicial or administrative
proceeding after the Executive diligently tries to avoid each disclosure and
affords the Company the opportunity to obtain assurance that compelled
disclosures will receive confidential treatment.

(b) Loyalty; Non-Solicitation. The Executive further acknowledges that the
loyalty and dedicated service of the Company’s and its affiliates’ employees is
critical to the Company’s business. Accordingly, the Executive agrees that
during and for a period of twelve (12) months after the Executive’s Termination
Date, regardless of the reasons for the termination of employment, he or she
will not, without the prior written consent of the Company, induce or attempt to
induce any employee or agency representative of the Company or any of its
affiliates to leave the employment or representation of the Company or of any
affiliate. The Executive also agrees that during and after his or her
employment, he will not take any action, or make any statements, that discredit
or disparage the Company or its affiliates, or its or their officers, directors,
employees or products. The Company agrees that it will not take any action or
make any statements during and after Executive’s employment that discredit or
disparage the Executive. The two preceding sentences shall not apply to
statements made in papers filed in good faith with a court of law in connection
with a lawsuit between the Executive and the Company or any of its affiliates.

(c) Non-Competition. The Executive acknowledges that the Company and its
affiliates have invested time and money in establishing or planning to establish
one or more aspects of its business in major Beam markets, including but not
limited to the United States, Australia/Southeast Asia/India/Brazil, Canada,
Mexico and Europe/Middle East/Africa (the “Competitive Markets”). Therefore, the
Executive agrees that during his or her employment by the Company and for a
period of 12 months after the Executive’s Termination Date, the Executive will
not:

(i) directly or indirectly, individually engage in nor be competitively employed
or retained by, or render any competing services for, or be financially
interested in, any firm or corporation engaged in any business in the
Competitive Markets which competes with any business in which the Company or any
of its affiliates was engaged during the two-year period preceding the
Executive’s Termination Date, including, but not limited to any business in
which, during such two-year period, the Executive was involved in the Company’s
or any affiliate’s planning to enter such business. Notwithstanding the
foregoing, this restriction shall not apply to:

(A) the purchase by the Executive of stock not to exceed 5% of the outstanding
shares of capital stock or any corporation whose securities are listed on any
national securities exchange; or

(B) the employment of the Executive by a non-competitive subsidiary or
non-competitive affiliated entity of a competitor of the Company upon the
Company’s written consent, which consent shall not be unreasonably withheld.

 

10



--------------------------------------------------------------------------------

(ii) solicit business from nor directly or indirectly cause others to solicit
business that competes with the Company’s line of products from any entities
which have been customers of the Company during the Executive’s employment or
which were targeted as potential customers during the twelve (12) months
preceding the Executive’s Termination Date;

provided, however, that the provisions of this Section 6(c) shall not apply if
the Executive’s Termination Date occurs after a Change in Control.

(d) Remedies. The Executive recognizes and agrees:

(i) that the covenants and restrictions in paragraphs (a), (b) and (c) of this
Section 6 are reasonable and valid and all defenses to the strict enforcement of
such sections by the Company are waived by the Executive to the full extent
permitted by law. In the event, however, that a court of competent jurisdiction
should determine in any case that the enforcement of any provision contained in
such paragraphs would not be reasonable, it is intended that enforcement of a
provision which is determined by such court to be reasonable shall be given
effect; and

(ii) that a breach of the covenants and restrictions in paragraphs (a), (b) or
(c) of this Section 6 would result in irreparable harm to the Company which
could not be compensated by money damages alone. Accordingly, the Executive
agrees that should there be a breach of any or all of these provisions or a
threatened breach, the Company shall be entitled to cease paying amounts under
Section 3 and to offset any amounts it owes to Executive against any damage that
it has suffered as a result of the breach of any of the covenants and
restrictions in paragraphs (a), (b) or (c) of this Section 6 and, in addition to
its other remedies, to an order enjoining any such breach or threatened breach
without bond. In addition, the Executive agrees that, in the event he or she
breaches any of the covenants or restrictions of paragraphs (a), (b) or (c) of
this Section 6, he will promptly repay to the Company upon demand any amounts
paid to him or her pursuant to Section 3. The Executive further agrees that if
the Company prevails in any action to enforce these provisions, he or she will
reimburse the Company for its attorney fees and costs incurred in pursuing such
action.

The Company agrees that it will seek enforcement of paragraphs (a), (b) and
(c) of this Section 6 only in a good faith, reasonable manner and will not seek
to enforce such sections solely for malicious and punitive reasons.

7. Disputes. In the event that the Executive prevails in any action to obtain or
enforce any rights under this Agreement, the Company shall pay the cost of legal
fees and expenses incurred by Executive in such action, which payment shall be
made directly to the provider of services within the time period required by
Section 409A of the Code; provided,

 

11



--------------------------------------------------------------------------------

however that the Executive shall be required to deliver and not revoke an
executed release of claims in the form attached hereto as Exhibit A (as such
release may be updated from time to time to reflect legal requirements). If a
dispute arises concerning the Executive’s entitlement to benefits under this
Agreement following a Change in Control, the Company shall continue to pay
Executive’s full base salary through the date finally determined to be his or
her Termination Date.

8. Successors; Binding Agreement.

(a) The Company shall require any successor to all or substantially all of its
business or assets (whether direct or indirect, by purchase, merger,
consolidation or otherwise), and any parent company thereof, to expressly assume
and agree to perform the Company’s obligations under this Agreement.

(b) This Agreement shall not be assignable by the Executive except by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by the Executive and his or her personal or legal
representatives and successors in interest.

9. Term. Unless otherwise earlier terminated in writing by both parties, this
Agreement shall be effective for the three (3) year period commencing on the
Effective Date. At the close of such three (3) year period and on each
subsequent third anniversary of the Effective Date, the Agreement shall
automatically renew for an additional three (3) year period unless either party
hereto shall notify the other party in writing of its intent not to renew the
Agreement no less than thirty (30) days prior to the expiration of the pending
term; provided, however, that if within six (6) months following the non-renewal
of the Agreement by the Company, the Company executes a definitive agreement
which would lead to a Change in Control, then notwithstanding any other term or
provision of this Agreement, this Agreement shall be deemed not to have been
terminated and will be effective in accordance with its terms through and
including the date of such Change in Control (or the date on which such
definitive agreement is terminated, if earlier); and provided further, that if a
Change in Control occurs during the term of this Agreement, the Agreement shall
remain in effect for no less than 24 months following such Change in Control.
Notwithstanding the termination or expiration of this Agreement, the Restrictive
Covenants provisions of Section 6 hereof shall remain in full force and effect
as provided above.

10. Notice. Any notice, demand or other communication required or permitted
under this Agreement shall be effective only if it is in writing and delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Company: Beam Inc. 510 Lake Cook Road Deerfield, Illinois 60015
Attention:    General Counsel

 

12



--------------------------------------------------------------------------------

 

If to the Executive: At the address most recently on file with the Company

or to such other address as either party may designate by written notice to the
other and shall be deemed to have been given as of the date so personally
delivered or mailed.

11. Miscellaneous.

(a) This Agreement cannot be modified or any term or condition waived in whole
or in part except by a writing signed by the party against whom enforcement of
the modification or waiver is sought.

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

(c) No waiver by either party at any time of any breach of this Agreement by the
other party shall be deemed a waiver of such provisions or conditions at any
prior or subsequent time.

(d) The headings in this Agreement are included for convenience and shall not
affect the meaning or interpretation of this Agreement.

(e) The invalidity or unenforceability of one or more provisions of this
Agreement shall not affect the enforceability any other provision of this
Agreement.

(f) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and such counterparts will together constitute one
Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and attested to and the Executive has set his or her
hand as of the date first above written.

 

BEAM INC. By:     Name:     Its:    

 

ATTEST:

   

 

EXECUTIVE    

 

13